



EXHIBIT 10.29


AMENDMENT NO. 3 TO
THE AMENDED AND RESTATED
NEIMAN MARCUS GROUP, INC. DEFINED CONTRIBUTION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(Effective as of January 1, 2008)


Pursuant to the provisions of Article VIII thereof, The Amended and Restated
Neiman Marcus Group, Inc. Defined Contribution Supplemental Executive Retirement
Plan (Effective as of January 1, 2008) (the “Plan”) is hereby amended in the
following respects only:
FIRST: Section 2-16(a)(1) of the Plan is hereby amended by restatement in its
entirety to read as follows:
“(1)    which renders the Participant unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or”
SECOND: Section 7-3 of the Plan is hereby amended by restatement in its entirety
to read as follows:
Section 7-3    Death of Participant. If a Participant dies prior to commencement
of his or her benefit under the Plan, the Participant’s Beneficiary shall
receive a lump sum cash distribution of the entire vested amount credited to the
Participant’s Defined Contribution Account as soon as administratively
practicable following the date of the Participant’s death, but no later than
ninety (90) days following the date of the Participant’s death. If a Participant
dies after commencement of his or her benefit under the Plan, the Participant’s
Beneficiary shall receive a lump sum cash distribution of the remaining
installments payable to the Participant under the Plan as soon as
administratively practicable following the date of the Participant’s death, but
not later than ninety (90) days following the date of the Participant’s death.
IN WITNESS WHEREOF, this Amendment has been executed this 16th day of December,
2010 to be effective as of such date.
THE NEIMAN MARCUS GROUP, INC.


By:    /s Scott M. Seale            
Title:    VP, Benefits









